DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 19, 20, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20090197684 to Arezina et al (Arezina) in view of US Pub. 20080139274 to Baerlocher and US Pub. 20080113772 to Burrill et al (Burrill).

Claim 1. Arezina discloses a method for distributing a viral benefit to an electronic device supporting a user interface, the method comprising: 
determining, at one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), whether a viral event is to be initiated (¶¶5-7 “base eligibility of the handheld gaming machine for a game-related feature at least upon a location of the handheld gaming machine and/or a proximity of the handheld gaming machine to an external device”; and ¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); 
determining, at the one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), a first plurality of electronic devices to distribute a first viral benefit (¶41 discloses different examples of “game-related feature” which are interpreted as different benefits, also see ¶60 “win a bonus” or “play a bonus game”) if it is determined that a first viral event is initiated (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); 
distributing, by the one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), the first viral benefit (¶¶41 and 60) to the first plurality of electronic devices (¶60 “If the first viral gaming event awards an additional payout for each winner (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”, such that a bonus game provides participants a chance to win bonus awards interpreted as the claimed “additional payout”).
However, Arezina does not explicitly disclose in the same embodiment:
determining a second plurality of electronic devices to distribute a second viral benefit if it is determined that a second viral event is initiated; and 
distributing the second viral benefit to the second plurality of electronic devices,
wherein the additional payout awarded for each winner based on an amount wagered at the first plurality of electronic devices,
wherein the first plurality of gaming devices includes at least a gaming table, and the second plurality of gaming devices includes at least a gaming table (emphasis added).
Yet, in other embodiments, Arezina teaches determining a second plurality of electronic devices to distribute a second viral benefit if it is determined that a second viral event is initiated; and distributing the second viral benefit, to the second plurality of electronic devices (¶¶61 and 62 discloses other nearby handheld gaming machines and similarly made "lucky," based on their proximity to the original "lucky" handheld gaming machine, also see ¶¶100, 101, and 106, such that the second viral benefit is the effect other handheld gaming machines receive for the second viral event initiation which is related to the distance/proximity to a first handheld gaming machine). The first embodiments of Arezina would have motivation to use the other embodiments of Arezina in order to positively influence game play of multiple game devices within close physical distance to each other in hopes to provide game patrons within a gaming establishment a better gaming experience.

Yet, in background of the invention, Arezina teaches wherein the additional payout awarded based on an amount wagered at the first plurality of electronic devices (¶4 discloses “Bonus games may additionally award players with "progressive jackpot" awards that are funded, at least in part, by a percentage of coin-in from the gaming machine or a plurality of participating gaming machines”, such that a bonus award amount is based on the total of coin-in amount from the gaming machines).  The different embodiments of Arezina would have motivation to use the other teachings of Arezina in order to fund bonus awards according to accumulated monetary wager portions by players as a way to ensure that the gaming establishment providing the gameplay is turning a desired profit which would assist in generating more monetary earnings for the gaming establishment.
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the different embodiments of Arezina with the other teachings of Arezina in order to fund bonus awards according to accumulated monetary wager portions by players as a way to ensure that the gaming establishment providing the gameplay is turning a desired profit which would assist in generating more monetary earnings for the gaming establishment.
Baerlocher teaches wherein the additional payout awarded for each winner based on an amount wagered at the first plurality of electronic devices (¶175 “provided the primary bonus award and one or more second bonus awards, wherein each gaming machine may be provided one or more bonus awards based on that gaming machine's respective relative total amount wagered”; also see ¶173 “win one or more bonus awards based on the respective relative total amounts wagered”; and ¶310 “if all players are selected to win part, but not all of the bonus award, the player has to split the bonus 
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the different embodiments of Arezina with the teachings of Baerlocher in order to encourage players to play more often in hopes of winning bonus awards.
Burrill teaches wherein the first plurality of gaming devices includes at least a gaming table, and the second plurality of gaming devices includes at least a gaming table (¶91 “one or more gaming tables”; and ¶175 “one or more casino gaming tables”; also see ¶¶177 and 179).  The different embodiments of Arezina in view of Baerlocher would have motivation to use the teachings of Burrill in order to also award players in a casino environment whom mainly enjoy playing table games in doing so would encourage players that prefer to play table games to continue to do so because the bonus event would include expanding to the gaming tables.
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the different embodiments of Arezina in view of Baerlocher with the teachings of Burrill in order to also award players in a casino environment whom mainly enjoy playing table games in doing so would encourage players that prefer to play table games to continue to do so because the bonus event would include expanding to the gaming tables.

Claim 4. Arezina teaches wherein the distributing of the first viral benefit to the first plurality of gaming devices is based on an eligibility determination of the first plurality of electronic devices (¶60 “If a player's handheld gaming machine 110 happens to be located in the 

Claim 5. Arezina teaches wherein the distributing of the second viral benefit to each of the one or more of the second plurality of gaming devices is based on an eligibility determination of the one or more of the second plurality of gaming devices from the gaming devices (¶¶60-62, and ¶69 various preconditions for eligibility, also see ¶59).

Claim 19. Arezina in view of Baerlocher and Burrill teaches wherein the eligibility determination of the first viral benefit is based on one of the presence of a side wager (see Burrill ¶120), presence of a maximum wager, or player's duration of play, and
wherein the first viral benefit is a traveling bonus that awards an additional payout (see Arezina ¶105 “hop from eligible handheld gaming machine 110 to eligible handheld gaming machine”, and/or “present sprouts wings and flies away”; also see ¶106 “a splatter effect”) for each winning player (see Baerlocher ¶310 “if all players are selected to win part, but not all of the bonus award, the player has to split the bonus award with more people”).

Claim 20. Arezina teaches wherein the traveling bonus is a progressive jackpot (¶¶26 and 78 “progressive wagering games, and ¶106 “splatter effect for an award”, in this case, the splatter award is a progressive award).

Claim 22. Arezina in view of Burrill teaches wherein the traveling progressive bonus is available to one or more players (see Arezina ¶¶26 and 78 “progressive 

Claim 26. Arezina teaches wherein the eligibility determination (¶69 “eligibility prerequisites”) of the first viral benefit for each of the one or more of the first plurality of gaming devices is based on one of the presence of a side wager, presence of a maximum wager, player's duration of play, membership status (¶69 “player's status”), or random selection (¶60 “randomly determined locations”).

Claim 27. Arezina teaches wherein the eligibility determination (¶69) of the second viral benefit to each of the one or more of the second plurality of gaming devices is based on one of the presence of a side wager, presence of a maximum wager, player's duration of play, membership status (¶100 “status level”), or random selection (¶60 “randomly determined locations”).

Claims 2, 3, 6-13, 21, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20090197684 to Arezina et al (Arezina) in view of US Pub. 20100105454 to Weber et al (Weber) and US Pub. 20080113772 to Burrill et al (Burrill).

Claim 2. Arezina discloses a method for distributing a viral benefit to gaming devices, the method comprising: 
determining, at one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), whether to initiate a first viral event (¶¶5-7 “base eligibility of the handheld gaming machine for a game-related feature at least upon a location of the handheld gaming machine and/or a proximity of the handheld gaming machine to an external device”; and ¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); 
determining, at one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), a first viral benefit (¶41 discloses different examples of “game-related feature” which are interpreted as different benefits, also see ¶60 “win a bonus” or “play a bonus game”) to distribute to one or more of a first plurality of gaming devices if it is determined that the first viral event is initiated (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); and
distributing the first viral benefit (¶¶41 and 60) to one or more of the first plurality of gaming devices so that the first viral benefit is able to be displayed by each of the one or more of the first plurality of gaming devices (¶60 “permitted to play a bonus game”; and ¶100 “bonus games, bonus game features”), the distributing of the first viral benefit is based on an eligibility determination of the one or more of the first plurality of gaming devices (¶¶61 and 62 discloses “a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time” and other nearby handheld gaming machines and similarly made "lucky," based on their proximity to the original "lucky" handheld gaming machine, in this case, the eligibility determination is related to the distance and/or location of gaming devices).
However, Arezina does not explicitly disclose in the same embodiment:
determining whether to distribute a second viral benefit to one or more of a second plurality of gaming devices; and 
distributing the second viral benefit to the one or more of the second plurality of gaming devices if it is determined that the second viral benefit to one or more of the second plurality of gaming devices is to be distributed so that the second viral benefit is able to be displayed by each of the one or more of the second plurality of gaming devices;
 wherein the eligibility determination of the first viral is based on one of the presence of a side wager, presence of a maximum wager, or player's duration of play,
wherein the first plurality of gaming devices includes at least a gaming table, and the second plurality of gaming devices includes at least a gaming table (emphasis added).
Yet, in other embodiments, Arezina teaches determining whether to distribute a second viral benefit to one or more of a second plurality of gaming devices; and distributing the second viral benefit to the one or more of the second plurality of gaming devices if it is determined that the second viral benefit to one or more of the second plurality of gaming devices is to be distributed so that the second viral benefit is able to be displayed by each of the one or more of the second plurality of gaming devices (¶¶61 and 62 discloses other nearby handheld gaming machines and similarly made "lucky," based on their proximity to the original "lucky" handheld gaming machine, also see ¶¶100, 101, and 106, specifically, ¶100 discloses bonus games, bonus game features, and/or awards”, and ¶106 discloses “a splatter effect for an award”, such that the second viral benefit is the game, feature, and/or award that other handheld gaming machines receive for the second viral event initiation which is related to the distance/proximity to a first handheld gaming machine). The first embodiments of Arezina would have motivation to use the other embodiments of Arezina in order to positively influence game play of multiple game devices within close physical distance to each other in hopes to provide game patrons within a gaming establishment a better gaming experience.

Weber teaches wherein the eligibility determination is based on one of the presence of a side wager, presence of a maximum wager, or player's duration of play (¶500).  The embodiments of Arezina would have motivation to use the teachings of Weber in order to provide additional challenges for gaming devices to be included in the viral event in doing so would make it more difficult for a gaming device to be included in the viral event which would make being including in the viral event more special and exciting to players. 
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the embodiments of Arezina with the teachings of Weber in order to provide additional challenges for gaming devices to be included in the viral event in doing so would make it more difficult for a gaming device to be included in the viral event which would make being including in the viral event more special and exciting to players.
Burrill teaches wherein the first plurality of gaming devices includes at least a gaming table, and the second plurality of gaming devices includes at least a gaming table (¶91 “one or more gaming tables”; and ¶175 “one or more casino gaming tables”; also see ¶¶177 and 179).  The different embodiments of Arezina in view of Weber would have motivation to use the teachings of Burrill in order to also award players in a casino environment whom mainly enjoy playing table games in doing so would encourage players that prefer to play table games to continue to do so because the bonus event would include expanding to the gaming tables.
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the different embodiments of Arezina in view of Weber with the teachings of Burrill in order 

Claim 3. Arezina teaches wherein the determining whether to initiate the first viral event comprises determining whether a viral gaming event is to be initiated on at least one of the first plurality of gaming devices (¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”).

Claim 6. Arezina teaches wherein the distributing of the second viral benefit to each of the one or more of the second plurality of gaming devices is based on a random selection of the one or more of the second plurality of gaming devices from the gaming devices (¶¶61, 62, and 70).

Claim 7. Arezina teaches wherein the determining whether to distribute the second viral benefit to the one or more of the second plurality of gaming devices is based on a proximity location of the one or more second plurality of gaming devices to the one or more first plurality of gaming devices (¶¶61 and 62 “proximity of the handheld gaming machine”, also see ¶¶42, 44, 47, 48, and 70).

Claim 8. Arezina in view of Burrill teaches wherein the gaming devices are gaming tables (see Burrill ¶91 “one or more gaming tables”; and ¶175 “one or more casino gaming tables”; also see ¶¶177 and 179).

Claim 9. Arezina in view of Burrill teaches wherein at least one of the one or more of the first plurality of gaming devices is a gaming table (see Burrill ¶91 “one or more gaming tables”; and ¶175 “one or more casino gaming tables”; also see ¶¶177 and 179).

Claim 10. Arezina teaches wherein at least one of the one or more of the second plurality of gaming devices is a mobile device (¶¶60-62 “handheld gaming machine”).

Claim 11. Arezina in view of Burrill teaches wherein at least one of the one or more of the second plurality of gaming devices is a gaming table (see Burrill ¶91 “one or more gaming tables”; and ¶175 “one or more casino gaming tables”; also see ¶¶177 and 179).

Claim 12. Arezina teaches wherein at least one of the one or more of the first plurality of gaming devices is a mobile device (¶60 “handheld gaming machine”).

Claim 13. Arezina teaches wherein the distributing of the first viral benefit to the one or more of the first plurality of gaming devices occurs at a time T1 and the distributing the second viral benefit to the one or more of the second plurality of gaming devices occurs at a time T2, time T2 occurring at a time later than time T1 (¶¶61 and 62 “not only are the player’s odds improved, but other nearby handheld gaming machines 110 and similarly made “lucky” based on their proximity to the original handheld gaming machines”).

award players with "progressive jackpot" awards that are funded, at least in part, by a percentage of coin-in from the gaming machine or a plurality of participating gaming machines”, such that a bonus award amount is based on the total of coin-in amount from the gaming machines).  The different embodiments of Arezina would have motivation to use the other teachings of Arezina in order to fund bonus awards according to accumulated monetary wager portions by players as a way to ensure that the gaming establishment providing the gameplay is turning a desired profit which would assist in generating more monetary earnings for the gaming establishment.
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the different embodiments of Arezina with the other teachings of Arezina in order to fund bonus awards according to accumulated monetary wager portions by players as a way to ensure that the gaming establishment providing the gameplay is turning a desired profit which would assist in generating more monetary earnings for the gaming establishment.

Claim 28. Arezina teaches wherein the determining whether to initiate the first viral event comprises determining whether a viral gaming event is to be initiated on at least one of the first plurality of gaming devices, and wherein at least one of the one or more of the first plurality of gaming devices is a mobile device (¶60 “handheld gaming machine”).

Claim 29. Arezina teaches wherein the mobile device can participate in the viral gaming event without any wager (¶¶61, 62, 100, and 106, e.g., where a gaming device is .

Claims 14-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20090197684 to Arezina et al (Arezina) in view of US Pub. 20080113772 to Burrill et al (Burrill) and US Pub. 20080139274 to Baerlocher.

Claim 14. Arezina discloses a method for distributing a viral benefit, the method comprising: 
determining, at one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), whether to initiate a viral gaming event (¶¶5-7 “base eligibility of the handheld gaming machine for a game-related feature at least upon a location of the handheld gaming machine and/or a proximity of the handheld gaming machine to an external device”; and ¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”); 
determining, at the one or more computing devices (¶¶40-42, 100, and 105 “gaming network, gaming server”), a first viral gaming event (¶¶5-7 “base eligibility of the handheld gaming machine for a game-related feature at least upon a location of the handheld gaming machine and/or a proximity of the handheld gaming machine to an external device”; and ¶60 “If a player's handheld gaming machine 110 happens to be located in the right location or zone at the right time, that player would win a bonus or would be permitted to play a bonus game”) to distribute to one or more of a first subset if it is determined that the viral gaming event is initiated (¶41 discloses different examples of “game-related feature” which are interpreted as different benefits, also see ¶60 “win a bonus” or “play a bonus game”); and 
distributing the first viral gaming event to one or more of the first subset so that the first viral gaming event is able to be displayed (¶41 discloses different examples of “game-related feature” which are interpreted as different benefits, also see ¶60 “win a bonus” or “play a bonus game”). 
However, Arezina does not explicitly disclose:
 a viral benefit to gaming tables;
distribute to one or more of a first subset of gaming tables selected from a plurality of gaming tables;
wherein the first viral gaming event is a traveling bonus that awards an additional payout for each winner; and
by each of the one or more of the first plurality of gaming tables, wherein the additional payout awarded for the traveling bonus scales based on an amount wagered by a player at the one or more of the first plurality of gaming tables (emphasis added).
Yet, in other embodiments, Arezina teaches a traveling bonus that awards an additional payout (¶105 “hop from eligible handheld gaming machine 110 to eligible handheld gaming machine”, and/or “present sprouts wings and flies away”; also see ¶106 “a splatter effect”).  The first embodiments of Arezina would have motivation to use the other embodiments of Arezina in order to positively influence game play of multiple game devices within close physical distance to each other in hopes to provide game patrons within a gaming establishment a better gaming experience.
It would have obvious to a person of ordinary skill in the art at the time of the invention to modify the first embodiments of Arezina with the other embodiments of Arezina in order to positively influence game play of multiple game devices within close physical distance to each other in hopes to provide game patrons within a gaming establishment a better gaming experience.
Burrill teaches a first subset of gaming tables selected from a plurality of gaming tables (¶91 “one or more gaming tables”; and ¶175 “one or more casino gaming tables”; also see ¶¶177 and 179).  
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the different embodiments of Arezina with the teachings of Burrill in order to also award players in a casino environment whom mainly enjoy playing table games in doing so would encourage players that prefer to play table games to continue to do so because the bonus event would include expanding to the gaming tables.
Baerlocher teaches bonus that awards an additional payout for each winner (¶310 “if all players are selected to win part, but not all of the bonus award, the player has to split the bonus award with more people”); and bonus scales based on an amount wagered by a player (¶175 “provided the primary bonus award and one or more second bonus awards, wherein each gaming machine may be provided one or more bonus awards based on that gaming machine's respective relative total amount wagered”; and ¶173 “win one or more bonus awards based on the respective relative total amounts wagered”).  The different embodiments of Arezina in view of Burrill would have motivation to use the teachings of Baerlocher in order to provide extra ways for active players to win additional awards in hopes of encouraging players to continually stay active with bets at gaming devices.
It would have further obvious to a person of ordinary skill in the art at the time of the invention to modify the different embodiments of Arezina in view of Burrill with the teachings of Baerlocher in order to encourage players to play more often in hopes of winning bonus awards.



Claim 16. Arezina teaches wherein the first viral gaming event includes a bonus event or a progressive jackpot event (¶4 “bonus game” and/or “progressive jackpot”).

Claim 17. Arezina teaches wherein the first viral gaming event pertains to a secondary game (¶26).

Claim 18. Arezina teaches wherein the first viral gaming event is one of a bonus alert, a progressive jackpot (¶¶4, 26 and 28 “progressive”), a promotional message, an advertisement, a group message, a music clip, or a video clip.

Claim 23. Arezina in view of Burrill teaches wherein the method comprises: rendering the first viral benefit to those one or more players at the one or more of the first subset of gaming tables (see Burrill ¶175) that have placed a side wager (see Burrill ¶120).

Claim 24. Arezina in view of Baerlocher teaches wherein the display of the viral gaming event depicts a bonus wheel (see Baerlocher ¶183).

Claim 25. Arezina in view of Baerlocher teaches wherein the bonus wheel is a community bonus wheel shared by multiple players (see Baerlocher ¶183 “shared device”).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715